OPINION — AG — ** TRAVEL — REIMBURSEMENT — COUNTY OFFICERS ** (1) UNDER THE PROVISIONS OF 19 O.S. 180.46 [19-180.46] AS AMENDED BY 19 O.S. 324 [19-324](A), COUNTY COMMISSIONERS MAY BE REIMBURSED (NOT TO EXCEED A TOTAL OF $600 FOR EACH COMMISSIONER FOR ANY FISCAL YEAR) FOR "ACTUAL" `TRAVELING EXPENSES' INCURRED BY THEM IN `TRAVELING' WHILE ACTING IN THE COURSE OF THEIR OFFICIAL DUTIES. (2) ACTUAL "TRAVELING EXPENSES" OF COUNTY COMMISSIONERS, REIMBURSABLE, UNDER SAID SECTIONS, INCLUDE THE ACTUAL EXPENSE, TO THEM, OF TRANSPORTATION, EITHER BY PUBLIC OR PRIVATE CONVEYANCE (AIR — CAR — BUS), WHEN ACTUALLY "TRAVELING" WHILE "ACTING IN THE COURSE OF THEIR OFFICIAL DUTIES". (3) EXCEPT FOR ANY DUTIES SPECIFICALLY IMPOSED UPON INDIVIDUAL COUNTY COMMISSIONERS, BY STATUTE (SUCH AS THE SUPERVISION OF COUNTY ROAD AND BRIDGE WORK) OR BY PROPER ACTION OF THE BOARD OF COUNTY COMMISSIONERS IN LEGAL SESSION AS SUCH BOARD IN ITS OFFICE AT THE COUNTY SEAT, WHICH WOULD REQUIRE TRAVEL OUTSIDE THE COUNTY SEAT, THE BOARD OF COUNTY COMMISSIONERS CAN ACT OFFICIALLY ONLY AS A BOARD, IN LEGAL SESSION AS SUCH BOARD, IN ITS OFFICE AT THE COUNTY SEAT, AND (WITH THOSE EXCEPTIONS) THE "OFFICIAL DUTIES" OF THE INDIVIDUAL MEMBERS OF THE BOARD OF COUNTY COMMISSIONERS ARE PERFORMED AT THE OFFICE OF THE BOARD IN THE COURTHOUSE AT THE COUNTY SEAT. (4) COUNTY COMMISSIONERS, WHEN GOING FROM THEIR HOMES TO THE BOARD AT THE COUNTY SEAT, AND WHEN GOING FROM SUCH OFFICE TO THEIR HOMES, ARE NEITHER "TRAVELING" NOR "ACTING WHILE IN THE COURSE OF THEIR OFFICIAL DUTIES", WITHIN MEANING OF SAID STATUTES, AND, WHEN AT THE COUNTY SEAT, ARE NOT "TRAVELING" WITHIN THE MEANING                  OF SAID SECTIONS, AND, CONSEQUENTLY, MAY `NOT' BE ALLOWED ANY BE ALLOWED ANY " TRAVELING EXPENSES " IN CONNECTION THEREWITH. (5) ALTHOUGH THE PERFORMANCE OF SOME DUTY PROPERLY IMPOSED UPON A COUNTY COMMISSIONER BY OFFICIAL ACTION OF THE BOARD IN LEGAL SESSION AT THE COUNTY SEAT, MIGHT REQUIRE HIM TO " TRAVEL " OUTSIDE HIS COUNTY, OR EVEN OUTSIDE THE STATE, IN THE PERFORMANCE OF SUCH " OFFICIAL DUTY ", SO THAT UNDER THOSE CIRCUMSTANCES, SUCH COUNTY COMMISSIONERS COULD BE REIMBURSED FOR " ACTUAL TRAVELING EXPENSES " IN CONNECTION WITH TRAVEL OUTSIDE HIS COUNTY, OR EVEN OUTSIDE THE STATE, IT DOES 'NOT' APPEAR THAT THE STATUTORY INSPECTION OR SUPERVISION OF COUNTY ROADS OR BRIDGE WORK WOULD REQUIRE A COUNTY COMMISSIONER TO TRAVEL OUTSIDE HIS COUNTY. CITE: 19 O.S. 180.46 [19-180.46], 19 O.S. 324 [19-324](A), OPINION NO. DECEMBER 15, 1948, 69 O.S. 291 [69-291] 69 O.S. 292 [69-292] (JAMES C. HARKIN)